

MANUFACTURING AND SUPPLY AGREEMENT
 
THIS MANUFACTURING AND SUPPLY AGREEMENT (the “Agreement”) is made and entered
into this 29th day of October, 2007 (the “Effective Date”), by and between
AURIGA LABORATORIES, INC. (“Auriga”) and MIKART, INC. (“Mikart”). Mikart is a
Georgia corporation with its principal place of business at 1750 Chattahoochee
Avenue, Atlanta, Georgia 30318, and Auriga is a Delaware corporation with its
principal place of business at 10635 Santa Monica Blvd, Suite 120, Los Angeles,
California 90025.


BACKGROUND:


Subject to the terms and conditions contained in this Agreement, Auriga desires
to engage Mikart to manufacture the “Product” (as hereinafter defined) for
commercial distribution by Auriga, and Mikart desires to accept such
appointment.


NOW, THEREFORE, FOR AND IN CONSIDERATION of the premise, Ten Dollars ($10.00) in
hand paid, the mutual promises, covenants and agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:


ARTICLE 1
DEFINITIONS


The following words, terms and phrases, when used herein, shall have the
following respective meanings:


1.1     “Batch” shall mean the quantity of seven hundred eighty thousand
(780,000) tablets of the Product.


1.2     “Contract Year” shall mean a twelve (12) consecutive month period after
the Qualification Date and during the Term of this Agreement. The first Contract
Year shall commence as of the Qualification Date, and subsequent Contract Years
shall commence on each anniversary of the Qualification Date.


1.3     “FDA” shall mean the United States Food and Drug Administration, or any
successor agency thereof.


1.4     “Health Registrations” shall mean the ANDA issued by the FDA with
respect to the Product and any other governmental or regulatory consents,
registrations, approvals or permits necessary to sell or manufacture the Product
in the Territory.


1.5     “Product” shall mean the Acetaminophen 650mg/Codeine 60mg owned by
Mikart.
 

--------------------------------------------------------------------------------



 
1.6     “Qualification Date” shall mean the date on which Mikart satisfactorily
completes its validation and stability testing pursuant to Article 2 of this
Agreement such that it becomes authorized to begin manufacturing the Product
under the Health Registrations in accordance with the terms of this Agreement.


1.7     “Specifications” shall mean the specifications for the manufacturing,
packaging and labeling of the Product described on Exhibit A attached hereto and
incorporated herein by reference.


1.8     “Substantial Nonperformance” exists if either of the following occurs:
(a) Mikart fails to ship to Auriga at least 50% of the Product ordered in any
purchase order by the delivery date for that order and does not cure such
failure within thirty (30) days, or (b) during any twelve (12) month period,
Mikart fails on three (3) or more occasions to ship to Auriga at least 75% of
the Product ordered in any purchase order by the delivery date for that order
and does not cure such failure within thirty (30) days.


1.9     “Territory” shall mean the United States of America and its territories
and such other locations as may be designated by the parties hereto pursuant to
Section 2.3.


ARTICLE 2
VALIDATION, HEALTH REGISTRATIONS & ADDITIONAL LOCATIONS


2.1     Validation. Auriga and Mikart acknowledge that Mikart must validate at
least three (3) Batches of the Product prior to selling any of the Product to
Auriga. After Mikart successfully completes the Validation, Auriga shall be
obligated to purchase the Batches so validated in accordance with the terms of
this Agreement. Such Batches shall be part of, and shall be applied to, Auriga’s
minimum purchase requirements within the first Contract Year. Mikart shall
maintain stability testing and validation data at its Atlanta, Georgia
facilities or at such other location as agreed to by Auriga and Mikart in
accordance with FDA regulations. All of Mikart’s costs incurred in connection
with the validation, the stability testing and the storage of data related
thereto shall be periodically billed to and paid by Auriga.


2.2     Health Registrations. Mikart shall maintain the Health Registrations in
full force and effect at all times during the Term of this Agreement. Auriga
hereby acknowledges and agrees that the Product and the Health Registrations are
owned by, in the name of and for the benefit of Mikart, and that Auriga has no
rights in or to the Product or any of the Health Registrations, except to the
extent it is expressly authorized by Mikart to market and sell the Product
pursuant to this Agreement.
 
2.3     Additional Locations. In the event Auriga desires to market, distribute
or sell the Product in any location not set forth in Section 1.8 (or previously
designated pursuant to this Section 2.3), then Mikart shall, at Auriga’s
request, cooperate in good faith with Auriga to obtain any Health Registrations
necessary or appropriate therefore (and Auriga shall pay all of Mikart’s
reasonable out-of-pocket expenses therefore); provided, however, Auriga shall
not market, distribute or sell any Product in such locations unless and until
such Health Registrations are obtained.
 
- 2 -

--------------------------------------------------------------------------------


 
ARTICLE 3
MANUFACTURE


3.1     Exclusivity. Subject to the terms and conditions contained herein,
Mikart shall not manufacture, package or sell the Product for or to any person
or entity other than Auriga during the Term of this Agreement. Auriga shall
purchase exclusively from Mikart all of Auriga’s requirements for the Product
during the Term of this Agreement. Auriga hereby agrees that, in the event it
desires to sell, market or distribute any other product which contains the
active ingredient Acetaminophen during the Term of this Agreement, it shall
offer the right of first refusal to Mikart to be the sole manufacturer thereof
(on commercial terms, other than price, substantially similar to those contained
herein). Subject to the above restrictions, nothing contained herein shall be
deemed in any way to preclude Mikart from manufacturing, packaging or selling
any products on behalf of any person or entity where the formulation for such
products differs from the formulation for the Product. 


3.2     Limited Warranties. Mikart hereby represents and warrants to Auriga that
the Product when manufactured and sold to Auriga hereunder shall conform to the
Specifications. In addition, Mikart represents and warrants to Auriga that
Mikart, in its manufacture of the Product, shall comply with all applicable
federal, state and local laws, rules and regulations in the Territory, including
without limitation the current Good Manufacturing Practices, as published and
amended from time to time by the FDA, and Mikart’s manufacturing and storage
facilities shall comply with all applicable federal, state and local laws, rules
and regulations in the Territory. EXCEPT AS SET FORTH IN THIS SECTION 3.2 AND
SECTION 9.1, MIKART MAKES NO OTHER REPRESENTATIONS OR WARRANTIES, EXPRESS OR
IMPLIED, AND MIKART HEREBY SPECIFICALLY DISCLAIMS ALL SUCH OTHER REPRESENTATIONS
AND WARRANTIES, INCLUDING, WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE. With respect to each Batch
of Product manufactured hereunder, this Section 3.2 shall remain effective until
the expiration date noted on such Product.

- 3 -

--------------------------------------------------------------------------------





3.3     Quality Control.


(a)     Mikart shall perform quality control testing on the Product in
accordance with normal industry standards to determine whether such Product
conforms to the Specifications. Contemporaneously with each shipment of Product
hereunder, Mikart shall provide Auriga with a certificate of analysis with
respect to such Product. In addition, Mikart shall perform, at Auriga’s expense,
any and all other testing relating to the Product which is reasonably requested
by Auriga to confirm that such Product meets the Specifications and promptly
provide Auriga with the results thereof; provided, however, that Auriga shall
not be responsible for the expenses associated with any such testing which shows
that such Product does not meet the Specifications.


(b)     In addition, Mikart shall be responsible for conducting an ongoing
stability program for the Product as required by federal law. Mikart shall
provide the results of such testing to Auriga in a timely manner as this data is
generated or received by Mikart. Mikart’s cost therefore shall be billed to and
paid by Auriga on a quarterly basis.


(c)     Mikart shall, upon the reasonable request of Auriga, assay any Product
returned to Auriga by a third party purchaser. Auriga shall reimburse Mikart for
the costs of any such assay unless the results thereof prove the cause of return
is as a result of Mikart’s negligence or willful misconduct or the failure of
such Product to comply with the limited warranties contained in Section 3.2
hereof.


(d)     In the event that any Batch is subject to a recall, Auriga, at its
expense, shall conduct the recall, except that Mikart shall reimburse Auriga for
the costs of such recall (including reimbursing Auriga for the Product at the
invoice prices paid by Auriga therefore) in the Territory to the extent such
recall results from the failure of the Product to comply with the limited
warranties contained in Section 3.2 hereof.


(e)     Each party hereto shall promptly notify the other of any recall of
Product which has been directed by it or by any governmental or regulatory
entity or agency for any reason whatsoever. Such notice shall identify the
reason for the recall and all relevant details thereof.


(f)     Each party hereto shall promptly deliver to the other a copy of all
notices received by it from the FDA during the Term of this Agreement relating
to the manufacture, packaging, storage, marketing, sale or distribution of the
Product.
 
(g)     Upon the reasonable advance request of Auriga, Mikart shall permit a
representative of Auriga to inspect its facilities where the Product is
manufactured, packaged and stored, provided such representative first executes a
copy of Mikart’s standard visitor confidentiality agreement.

- 4 -

--------------------------------------------------------------------------------



 
3.4     Packaging and Labeling Materials. Mikart shall order from time to time,
at Auriga’s request and expense, labels, package inserts and other packaging
materials (the “Labeling Materials”) in sufficient quantities to permit the
packaging of the Product ordered by Auriga from time to time hereunder. All
required or appropriate directions, warnings, instructions, information and
other written content (the “Labeling Content”) contained in or on or omitted
from any Labeling Materials shall be the sole responsibility and liability of
Auriga.


3.5     Exclusive License to Market and Sell the Product. Mikart hereby grants
to Auriga an exclusive, royalty free license to market and sell the Product in
the Territory during the Term hereof. In consideration of such license, Auriga
hereby agrees to deliver to Mikart the aggregate sum of One Hundred Thousand
Dollars ($100,000.00) (the “License Fee”). The License Fee shall be paid by
Auriga to Mikart in accordance with the following:



(i)
Fifty Thousand Dollars upon execution of this Agreement; and




(ii)
Fifty Thousand Dollars within sixty (60) days following Auriga’s receipt of its
first order of the Product hereunder, such amount to be included on the invoice
for such Product, as described in Section 5.3 hereof.



ARTICLE 4
ORDERS AND SALES


4.1    Forecasts. Commencing on the Qualification Date, and thereafter at least
thirty (30) days prior to the commencement of each calendar quarter, Auriga
shall provide Mikart with a non-binding, rolling twelve (12) month forecast of
its requirements for the Product.


4.2    Purchase Orders. Auriga shall place its orders for the Product no later
than ninety (90) days prior to the requested delivery date using separately
numbered, written purchase orders. Each purchase order must be for one or more
full Batches (provided Auriga shall have the right to specify the size packaging
requirements of each order as agreed to by the parties hereto). Purchase orders
shall be transmitted to Mikart via U.S. mail, private courier, e-mail, or
facsimile transmission. Each purchase order shall include complete and accurate
information with respect to the requested Product, quantity, sizes, shipment
dates, shipment method and delivery destination. Subject to this Section 4.2,
Mikart shall ship Product within ten (10) days after the requested shipment date
in the corresponding purchase order. Mikart shall notify Auriga of any purchase
orders containing shipment dates which need to be rescheduled, and Mikart and
Auriga shall work together in good faith to schedule a new shipment date for
such order (which shall not be later than thirty (30) days after the date
requested by Auriga). In addition, Auriga may postpone a requested shipment date
by providing Mikart at least sixty (60) days prior written notice thereof.


4.3     Minimum Purchase. During each Contract Year during the Term hereof,
Auriga shall order and purchase from Mikart minimum quantities of the Product as
follows:

- 5 -

--------------------------------------------------------------------------------





Contract Year
 
Minimum Quantity
1
 
3 Batches
2
 
4 Batches
3
 
5 Batches
4
 
5 Batches
5
 
5 Batches



For subsequent Contract Years, if any, Auriga’s minimum purchase obligation
shall be agreed to in writing by the parties; provided, however, that in the
absence of such agreement between the parties, Auriga’s minimum purchase
obligation for such subsequent Contract Years shall remain the amount set forth
above for the fifth (5th) Contract Year.


4.4     Failure to Meet Minimum Purchase Requirements. Notwithstanding anything
in this Agreement to the contrary, in the event Auriga fails to meet its minimum
purchase obligation set forth in Section 4.3 hereof in any Contract Year for any
reason other than a breach of this Agreement by Mikart or a force majeure event,
Auriga shall pay to Mikart an amount equal to the quantity of Product by which
Auriga failed to meet its minimum purchase obligation for such Contract Year
multiplied by the then current price for such Product.


ARTICLE 5
PRICES, TERMS OF PAYMENT


5.1     Price. The prices to be paid for the Product by Auriga to Mikart for
shipments made during the first year after the Effective Date shall be as
follows:


Price
 
Size
$19.90
 
Bottle of 100’s
$96.00
 
Bottle of 500’s



5.2    Price Adjustments. Mikart shall have the right to increase the prices
charged for the Product pursuant to Section 5.1 hereof one (1) time during each
twelve (12) month period after the Effective Date to reflect any increase in the
cost of goods or services necessary to manufacture the Product (“Total Product
Costs”). In the event that Mikart increases the prices charged for the Product
pursuant to the preceding sentence and after the effective date of such increase
Mikart’s cost of raw materials or components for manufacturing or packaging the
Product further increases by more than five percent (5%) during such year,
Mikart shall have the right, by providing written notice to Auriga, to further
increase the prices in such year by a percentage amount equal to the percentage
amount such cost increase exceeds five percent (5%); provided, that Mikart shall
provide Auriga with documented evidence of any such further cost increases and
shall use its reasonable efforts to prevent any such further cost increases from
occurring. Auriga shall have the right to renegotiate price for the Product upon
market entry or launch of a generic equivalent to the Product.

- 6 -

--------------------------------------------------------------------------------





5.3     Payment Terms. Upon delivery of each purchase order by Auriga to Mikart
hereunder, Auriga shall also deliver to Mikart a payment in the amount of fifty
percent (50%) of the price of the Product ordered pursuant to such purchase
order. When the Product set forth in the purchase order is ready for shipment,
Mikart shall notify Auriga of the same and Auriga shall promptly deliver to
Mikart a payment in the amount of the remaining fifty percent (50%) of the price
of the Product set forth in the purchase order. Notwithstanding anything to the
contrary set forth herein, Mikart shall not be obligated to ship any Product to
Auriga for which Mikart has not received full payment pursuant to this Section
5.3.


ARTICLE 6
SHIPPING DEFECTS, RETURNS


6.1    Shipping. Mikart shall ship all Product ordered hereunder to Auriga
f.o.b. Mikart’s manufacturing facility, at which point the risk of loss for such
Product shall pass to Auriga. Mikart shall ship the Product to the location
designated by Auriga on its purchase order. The parties agree that the method
and route of shipment are at Mikart’s discretion unless Auriga furnishes Mikart
explicit instructions with the purchase order. Auriga agrees to pay all costs of
shipping and any costs of freight insurance obtained by Mikart at the request of
Auriga. Mikart agrees to provide reasonable support to assist Auriga in pursuing
any claims it may have against carriers.


6.2    Notification of Defects. Auriga shall notify Mikart in writing as soon as
reasonably practicable after delivery to Auriga of any non-conforming Product
containing obvious defects in such Product discoverable without affecting the
integrity of such Product’s packaging (but in any event within twenty (20) days
after delivery) and within thirty (30) days of the earlier of its discovery or
its notification by a third party of any latent defects. Auriga shall be
responsible for its cost to inspect the Product.


6.3     Returns. Mikart shall accept for return and replacement or credit (at
invoiced cost) any Product sold to Auriga under this Agreement which does not
conform with the limited warranties set forth in Section 3.2 and for which
proper notice has been given in accordance with Section 6.2, provided Auriga
obtains prior shipping authorization from Mikart. All returns of Product with
obvious defects must be in the original manufactured condition. Mikart shall pay
reasonable return freight and shipping charges.


ARTICLE 7
TERM AND TERMINATION


7.1    Term. Unless earlier terminated in accordance with the provisions hereof,
the Term of this Agreement shall commence on the Effective Date and shall
thereafter continue in effect until the fifth (5th) anniversary of the Effective
Date (the “Initial Term”). At the end of the Initial Term and each subsequent
“Renewal Term” (as hereinafter defined), the Term of this Agreement shall be
automatically renewed and extended for a one (1) year period (a “Renewal Term”),
unless either party delivers a written termination notice to the other party at
least six (6) months prior to the end of the Initial Term or the then current
Renewal Term, as the case may be. For purposes hereof the Initial Term and any
Renewal Terms are sometimes referred to collectively herein as the “Term.” 
 
- 7 -

--------------------------------------------------------------------------------



 
7.2    Termination.  Either party may terminate this Agreement on written notice
to the other party, effective immediately if:


(a)     the other party commits a material breach of any of its obligations
hereunder which is not cured within ninety (90) days of written notice from the
other party specifying the breach;


(b)     the other party is dissolved or liquidated, files or has filed against
it a petition under any bankruptcy or insolvency law, makes an assignment to the
benefit of its creditors, has a receiver appointed for all or substantially all
of its property, or has a petition under any bankruptcy or insolvency law filed
against it which is not dismissed within sixty (60) days; or


(c)     the Qualification Date has not occurred within one (1) year after the
Effective Date.


Such right of termination shall be in addition to any other remedy a
non-defaulting party may have at law or in equity due to the other party’s
breach of is obligations hereunder.


7.3    Post-Termination Restrictions. Upon any expiration or termination of this
Agreement (other than by Auriga pursuant to Section 7.2), Auriga shall grant
Mikart at least sixty (60) days to produce all open orders in house in
accordance with the conditions of the open orders and this Agreement. In the
event Auriga terminates this Agreement pursuant to Section 7.2, and upon the
request of Auriga, Mikart shall provide Auriga with reasonable assistance in
locating or establishing a new manufacturer for the Product.


7.4    Changed Circumstances. In the event that the market for the Product
materially changes or either party, in good faith, believes that a material
change in such party’s circumstances beyond their control has occurred which
materially affects its ability to perform its obligations pursuant to this
Agreement, the parties hereto shall, in good faith, negotiate towards mutually
acceptable revisions to this Agreement to address the impact of such material
changes; provided, however, the terms of this Agreement shall continue in full
force and effect unless and until the parties hereto agree otherwise. For the
avoidance of doubt, the parties hereto acknowledge and agree that if a generic
version of the Product is introduced into the market, then the parties shall be
obligated to negotiate appropriate, mutually acceptable revisions to this
Agreement pursuant to this Section 7.4.

- 8 -

--------------------------------------------------------------------------------







7.5    Force Majeure. The failure of either of the parties hereto to perform any
obligation under this Agreement solely by reason of any cause beyond its control
(and due to no fault of its own), including, without limitation, acts of God,
acts of government, riots, wars, strikes and accidents in transportation, shall
not be deemed to be a breach of this Agreement; provided, however, that the
party so prevented from complying herewith shall continue to take all actions
within its power, including payment of outstanding invoices, to comply as fully
as possible herewith.


7.6    Post-Termination Obligations. Notwithstanding anything else contained
herein to the contrary, following any termination or expiration of this
Agreement:


    (a)     Auriga shall purchase from Mikart (at Mikart’s cost therefore) all
of Mikart’s remaining inventory of the Product; and


(b)     The license granted by Mikart to Auriga pursuant to Section 3.5 hereof
shall automatically, and without any further action by the parties hereto,
terminate and be of no further force or effect.


ARTICLE 8
INDEMNIFICATION AND INSURANCE


8.1    Indemnification. Mikart hereby indemnifies and agrees to defend and hold
Auriga harmless from and against losses, claims, damages, liabilities, costs and
expenses (including, without limitation, attorneys’ fees and court costs)
incurred by Auriga as a result of any breach of this Agreement by Mikart or the
failure of the Product to comply with the limited warranties set forth in
Section 3.2 hereof or Mikart’s gross negligence or willful misconduct. Auriga
hereby indemnifies and agrees to defend and hold Mikart harmless from and
against losses, claims, damages, liabilities, costs and expenses (including,
without limitation, attorneys’ fees and court costs) incurred by Mikart as a
result of any breach of this Agreement by Auriga, the storage, marketing, sale
or distribution of the Product by Auriga, any Labeling Content contained in or
on or omitted from any Labeling Materials, any failure by Auriga to provide
sufficient instructions or warnings regarding the proper use of or the risks or
dangers associated with the use of the Product to any user thereof or Auriga’s
gross negligence or willful misconduct.


8.2    Insurance. Each party hereto shall maintain with a financially sound and
reputable insurer throughout the Term of this Agreement comprehensive general
liability insurance, including, without limitation, product liability insurance
with liability limits of at least $3,000,000 per occurrence and in the
aggregate. Each party hereto shall also name the other party as a vendor under
the broad form vendor endorsement on its policy and provide the other party with
such evidence thereof as is reasonably requested by the other party from time to
time.


ARTICLE 9
WARRANTIES AND REPRESENTATIONS OF THE PARTIES


9.1    Additional Representations and Warranties of Mikart. Mikart hereby
additionally represents and warrants to Auriga the following:


(a)     Mikart is a corporation duly organized and existing in good standing
under the laws of the State of Georgia;

- 9 -

--------------------------------------------------------------------------------







(b)     Mikart is neither a party to nor otherwise bound by any agreement or
instrument which prohibits or prevents it from performing its obligations under
this Agreement; and


(c)     Mikart’s manufacturing, packaging and storage facilities comply in all
material respects with all applicable federal, state and local laws, rules and
regulations in the Territory.


9.2    Representations and Warranties of Auriga. Auriga hereby additionally
represents and warrants to Mikart the following:


(a)     Auriga is a corporation duly organized and existing under the laws of
the State of Delaware;


(b)     There are no material adverse claims pending or, to the best of Auriga’s
knowledge, threatened against Auriga by any entity with respect to any of its
products or business;


(c)     Auriga is neither a party to nor otherwise bound by any agreement or
instrument which prohibits or prevents it from performing its obligations under
this Agreement; and


(d)     All Packaging Content included in or on the Labeling Materials shall at
all times be complete and accurate and comply with all applicable laws, rules
and regulations in the Territory. To Auriga’s knowledge, Auriga represents and
warrants to Mikart that any Product logo or design selected by Auriga will not
violate any patents or other intellectual property rights of any third party.


ARTICLE 10
CONFIDENTIALITY AND NONSOLICITATION OF PERSONNEL


10.1  Confidentiality. Each party hereto acknowledges that it has been and shall
be exposed to certain “Confidential Information” and “Trade Secrets” (both as
hereinafter defined) of the other party in connection with the transactions
contemplated by this Agreement and that its unauthorized use or disclosure of
such information or data could cause immediate and irreparable harm to such
other party. Accordingly, except to the extent that it is necessary to use such
information or data to perform its obligations under this Agreement, neither
party shall, without the express prior written consent of the other party,
redistribute, market, publish, disclose or divulge to any person or entity, or
use or modify for use, directly or indirectly, in any way for any person or
entity: (a) any of the other party’s Confidential Information during the Term of
this Agreement and for a period of three (3) years after any expiration or
termination of this Agreement; and (b) any of the other party’s Trade Secrets at
any time during which such information constitutes a trade secret under
applicable law. For purposes hereof, “Confidential Information” shall mean all
competitively sensitive, non-public information (other than “Trade Secrets”) of
or about a party which is not generally known by or available to such party’s
competitors, and “Trade Secrets” shall mean “Trade Secrets” as defined under
applicable law. This Section 10.1 supersedes and replaces any prior
confidentiality agreements between the parties, all of which are hereby
termination, null and void and of no further force or effect.



- 10 -

--------------------------------------------------------------------------------







10.2  Nonsolicitation of Personnel. Neither party hereto shall, without the
prior written consent to the other party, either directly or indirectly, alone
or in conjunction with any other person or entity, solicit or attempt to solicit
any “key or material” employee, consultant, contractor or personnel of such
other party in the State of Georgia to terminate, alter or lessen his or her
affiliation with such other party at any time during the Term of this Agreement
and for a period of one (1) year thereafter.


ARTICLE 11
ARBITRATION OF DISPUTES


All disputes arising out of or in connection with the interpretation,
application or enforcement of this Agreement shall be settled by final and
binding arbitration. Such arbitration shall be conducted in a mutually
acceptable location of approximately equal geographic distance from the
addresses of the parties first above written, pursuant to the commercial
arbitration rules of the American Arbitration Association in effect at the time
the arbitration is commenced. The decision of the arbitrators, which may include
interest, shall be final and binding on the parties hereto and may be entered
and enforced in any court of competent jurisdiction by any party. The
arbitration shall be pursued and brought to conclusion as rapidly as possible.
The prevailing party in the arbitration proceeding shall be awarded reasonable
attorneys' fees, expert witness costs and expenses, and all other costs and
expenses incurred in connection with such proceeding, unless the arbitrators
shall for good cause determine otherwise.


ARTICLE 12
NOTICES


12.1  Delivery. All notices, consents, requests and other communications
hereunder shall be in writing and shall be sent by hand delivery, by certified
or registered mail (return-receipt requested), or by a recognized national
overnight courier service as set forth below:


If to Mikart:
Mikart, Inc.
1750 Chattahoochee Avenue
Atlanta, Georgia 30318
Attention: Miguel I. Arteche
If to Auriga:
Auriga Laboratories, Inc.
10635 Santa Monica Boulevard
Suite 120_
Los Angeles, CA
Attention:_Philip S. Pesin




- 11 -

--------------------------------------------------------------------------------





12.2  Effective Time. Notices delivered pursuant hereto shall be deemed given:
(a) at the time delivered, if personally delivered; (b) at the time received, if
mailed; and (c) one (1) business day after timely delivery to the courier, if by
overnight courier service.


12.3  Changes. Either party hereto may change the address to which notice is to
be sent by written notice to the other party in accordance with the provisions
of this Article 12.


ARTICLE 13
MISCELLANEOUS


13.1  Severability. If any provision of this Agreement is held to be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired, and the
parties shall use their best efforts to substitute a valid, legal and
enforceable provision, which, insofar as practical, implements the purpose of
this Agreement.


13.2  Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall be
deemed one and the same instrument.


13.3  Governing Law. This Agreement shall be governed by, and any matter or
dispute arising out of this Agreement shall be determined by, the laws of the
State of Georgia.


13.4  Headings; Gender. “Article,” “Section” and other headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement. All personal pronouns used in
this Agreement shall include the other genders, whether used in the masculine,
feminine or neuter gender, and the singular shall include the plural and vice
versa, whenever and as often as may be appropriate.


13.5  Entire Agreement. This Agreement represents the entire agreement of the
parties with respect to its subject matter. Any and all prior discussions or
agreements with respect hereto are merged into and superseded by the terms of
this Agreement. This Agreement may be modified or amended only in writing signed
by both parties which expressly refers to this Agreement and states an intention
to modify or amend it. No such amendment or modification shall be effected by
use of any purchase order, acknowledgment, invoice or other form of either party
and in the event of conflict between the terms of this Agreement and any such
form, the terms of this Agreement shall control.


13.6  Notices. Any notice or payment required or permitted hereunder shall be in
writing and sent by certified mail, overnight express, or personally delivered,
addressed to the party to receive the notice as set out below.

- 12 -

--------------------------------------------------------------------------------





13.7  No Assignment. Neither party hereto may assign this Agreement, in whole or
in part, without the prior written consent of the other party (which consent
shall not be unreasonably withheld or delayed), and any attempted assignment not
in accordance herewith shall be null and void and of no force or effect.


13.8  Binding Effect. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors, heirs,
representatives and permitted assigns.


13.9 Interpretation. This Agreement was fully negotiated by both parties hereto
and shall not be construed more strongly against either party hereto regardless
of which party is responsible for its preparation.


13.10  No Consequential Damages. Neither party to this Agreement shall have any
liability to the other party for any consequential or indirect damages arising
out of any breach of this Agreement, including, without limitation, loss of
profit, loss of use or business stoppage.


13.11 Further Assurances. Upon the reasonable request of the other party, each
party hereto agrees to take any and all actions necessary or appropriate to give
effect to the terms set forth in this Agreement.

- 13 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused their respective duly
authorized representatives to execute this Agreement as of the day and year
first above written.
 

        “Mikart”       MIKART, INC.  
   
   
    By:      
 
Name: 

--------------------------------------------------------------------------------

Miguel I. Arteche
  Title:  Chairman and CEO

 

        “Auriga”       AURIGA LABORATORIES, INC.  
   
   
    By:      
 
Name: 

--------------------------------------------------------------------------------

Philip S. Pesin   Title:  Chairman and CEO

 

- 14 -

--------------------------------------------------------------------------------



 
EXHIBIT A


SPECIFICATIONS
 



--------------------------------------------------------------------------------


 